LOcJ ,(J)81) -0 lt{)2,o3

                            ANTHONY W. RAMSEY I 1470982
           Frerich M•.RObert&OD "Uidt. . ll2071 ... F~M.-.. 3522. AbUene· · TU8s . 79601
           ··     ..              . . .- '        . . . . .                        . _'       , ... ' REC.EfVEo ,fN
                                             Silpt_..,.. 21,· ·2015                                COURT OF CR!MINAL APPEAl:S

Abel Acos~, Cledt                                                                                               SEP 24 2015
p.o.
Tex88 Court of CdDdiJil1 AppNla
     BOx 12308'
capitol     StattGD
                      ,. .

AUStin; TaU; .. :7~711       .·
                                                                                                          4be! Acosta, Cieri<

'leijll$8t
    .. ·';
      ..
           FOl'·capy·Of
                  : ,. :.
                        '.
                          . ~t:·Sheet.For
                              . .      '.
                                          CaUse No. WR-64,680-01
                                                      .
                                                                 (-o2; -Q3)·                                '




       Greetings! I pray this finds you in the best of health and spirits. I am
writing you to request a copy of the docket sheet in the following Cause Nos.:
                             WR-64,680-01; wa:..64 ,68Q-02; WR-64,680·03.
                                             ·,   ..... :.···... ·.    .       .     .    :   -.    •.·


       Your assitance in this matter 'will be greatly aJ'Preeiated, as I need these
requested copies t0 pursue a. legal matter in yaur· Honorable COurt. Thank you and
God Bless!                                             \.




                                                                      ......